Order entered April 20, 2016




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-15-01353-CV

                          KINGMAN HOLDINGS, LLC, Appellant

                                               V.

     MORTGAGE ELECTRONIC REGISTRATION SYSTEMS, INC., MERSCORP
       HOLDINGS, INC. AND DHI MORTGAGE COMPANY, LTD, Appellees

                      On Appeal from the 219th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 219-02527-2014

                                           ORDER
       We GRANT appellant’s April 14, 2016 first unopposed motion for extension of time to

file reply brief and ORDER the brief be filed no later than May 2, 2016.


                                                     /s/   CRAIG STODDART
                                                           JUSTICE